                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 ARTURO HERNANDEZ-ESQUIVEL,                    :
     Movant,                                   :
                                               :
 vs.                                           :          CIVIL ACTION: 18-235-WS-N
                                               :
 UNITED STATES OF AMERICA,                     :          CRIMINAL NO.: 17-037-WS-N
      Respondent.                              :
                                               :


                                         ORDER

       After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and a de novo determination of those portions of the Recommendation to

which objection is made, the Recommendation of the Magistrate Judge made under 28

U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this Court. Accordingly, it is

ORDERED that Movant Hernandez-Esquivel’s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255 (Doc. 46) is hereby DENIED, and that the Petitioner is

found not entitled either to a Certificate of Appealability or to appeal in forma pauperis.

       DONE and ORDERED this 25th day of July, 2019.


                                              s/WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE
